Title: The Commissioners to Canada to [John Hancock], 6 May 1776
From: Commissioners to Canada
To: Hancock, John


Sir
Montreal, May 6th 1776.
In our letter of the 1st. instant, we informed you of the lowness of the Continental credit in this Province and the necessity of a speedy supply of hard money: unless this very essential article arrives soon, our forces will suffer exceedingly from the want of many necessaries, particularly flour, which might be laid in much cheaper here than it could be supplied from New York, provided gold or silver could be procured to purchase it. It is very difficult to keep soldiers under proper discipline without paying them regularly. This difficulty increases in proportion to the distance, the troops are removed from their own country: the want of money frequently constrains the Commanders to have recourse to violences in providing the army with carriages, and other conveniences, which indispose and irritate the minds of the people. We have reason to conclude that the change of sentiments, which we understand has taken place in this colony, is owing to the above mentioned cause, and to other arbitrary proceedings. If hard money cannot be procured and forwarded with dispatch to Canada, it would be adviseable, in our opinion, to withdraw our army and fortify the passes on the lakes to prevent the enemy, and the Canadians, if so inclined, from making irruptions into and depredations on our frontiers. We have given orders for the return of Mr. Frazer to this city, and we now have under consideration the confinement of the other Gentlemen particularised in our instructions.
At Fort George we had an interview with the Deputies of the seven Indian tribes of Canada to the great council of Onandaga: they were on their return home from this council. They informed us that the result of their deliberations was to maintain a perfect neutrality during the present contest: that they had received the hatchet from Colonel Guy Johnson; but being a sharp weapon and liable to wound their bosoms, they were resolved no longer to keep it, but to deliver it up to us. Since our arrival in this city, we have had another conference with the same Deputies, which terminated in a confirmation of their former promises not yet complied with, but delayed only to give time for the assembling of all their tribes, that the hatchet may be given up with the consent of the whole, and with greater solemnity. We judged it expedient to make them a small present, and we think it will be necessary to make them another more considerable, when the hatchet is deliverd up.
We are informed that our debts in this Colony amount to ten thousand pounds, exclusive of what is due to Mr. Price: we have hitherto obtained a list amounting only to between three and four thousand. It will be necessary to appoint persons to settle these accounts. With great respect to Yourself and the Congress we have the honour to be, Sir, Your most obedient humble Servants
B. FranklinSamuel ChaseCharles Carroll of Carrollton
 
Endorsed: Letter from the Commissioners in Canada May 6. 1776